DETAILED ACTION
The following is a response to Applicant’s communications filed May 16, 2022 that included amendments, which have been entered. On July 14, 2022 Applicant’s representative, Christopher Davis (Reg. No. 71,616), approved, by way of Examiner's amendment, amending claims 1, 4, 16, & 20. As a result of these amendments, claims 1, 4-14, 16, 18-22, 25, & 26 are allowable.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to claims 1, 4, 16, & 20 was given by Applicant’s representative, Christopher Davis (Reg. No. 71,616), on July 14, 2022.

The application has been Currently Amended as follows:

In the Claims:
1. (Currently amended) A method comprising: 
receiving, by a computing device, computer environment solutions that are repairs to a computer environment operated at respective companies that repair [[to ]]computer environment issues from local solution control centers for the respective companies, the computer environment solutions generated at respective local solution control centers using machine learning logic trained to receive computer environmental data as input and output solutions based on the computer environmental data, the computer environmental data received from multiple computer environments including computing devices being operated by a respective company, wherein the computer environment solutions are converted to anonymous computer environment solutions; 
receiving, by the computing device, the computer environmental data from the respective companies, wherein the computer environment data is converted to anonymous computer environmental data; 
inputting, by the computing device, the anonymous computer environment solutions for the computer environment solutions to first machine learning logic to generate output of a first set of solutions including first actions to repair 
inputting, by the computing device, the anonymous computer environmental data to second machine learning logic to generate output of a second set of solutions including second actions to repair 
testing, by the computing device, the first set of solutions and the second set of solutions to determine comparable solutions, the comparable solutions comprising a first solution from the first set of solutions and a second solution from the second set of solutions, the second solution being generated by the second machine learning logic using the anonymous computer environmental data, the first solution being based on a solution generated by computer environmental data, the testing comprising sending, by the computing device, the first set of Page 2 of 14Appl. No. 16/045,367solutions and the second set of solutions to one or more respective companies for testing the first actions and the second actions by implementing repairs on a respective computer environment operated at the one or more respective companies that repair the computer environment issues, and receiving, by the computing device, results from the one or more respective companies based on success of implementing the [[a ]]respective computer environment;
selecting, by the computing device, one of the first set of solutions and the second set of solutions from the comparable solutions based on the results of the testing; and 
sending, by the computing device, the selected one of the first set of solutions and the second set of solutions to one or more respective companies.  
2. (Canceled)  
3. (Canceled)  
4. (Currently amended) The method of claim[[ 3]] 1, wherein the one or more respective companies implement the selected one of the first set of solutions and the second set of solutions.  
5. (Previously presented) The method of claim 1, wherein the selected one of the first set of solutions and the second set of solutions is a computer environment solution for a computer environment being run by a respective company.  
6. (Previously presented) The method of claim 1, wherein the selected one of the first set of solutions and the second set of solutions is used to alter a process solution for a process being executed by a computer environment being run by a respective company.  
7. (Previously presented) The method of claim 1, wherein the local control centers apply third machine learning logic to generate the computer environment solutions.  
8. (Previously presented) The method of claim 1, wherein local process control centers apply third machine learning logic to generate process solutions for processes being run on the computer environments for the respective companies.  
9. (Original) The method of claim 8, wherein the local process control centers apply the one of the first set of solutions and the second set of solutions to alter the process solutions.  
10. (Original) The method of claim 1, further comprising: 
receiving, by the computing device, process solutions from local process control centers for respective companies, the process solutions generated from process data received from multiple environments being operated by a respective company, wherein the process solutions are converted to anonymous process solutions; 
receiving, by the computing device, the process solutions from the respective companies, wherein the process data is converted to anonymous process data; 
applying, by the computing device, first machine learning logic to the anonymous process solutions for the solutions to generate a third set of solutions; 
applying, by the computing device, second machine learning logic to the anonymous process data to generate a fourth set of solutions; 
testing, by the computing device, the third set of solutions and the fourth set of solutions for comparable solutions; and 
selecting, by the computing device, one of the third set of solutions and the fourth set of solutions based on the testing.  
11. (Previously presented) The method of claim 10, further comprising: sending, by the computing device, the selected one of the third set of solutions and the fourth set of solutions to one or more respective companies.  
12. (Original) The method of claim 11, wherein the one or more respective companies implement the selected one of the third set of solutions and the fourth set of solutions.  
13. (Original) The method of claim 1, wherein the one of the first set of solutions and the second set of solutions is used to self-repair an environment being operated at a respective company based on company specific requirements.  
14. (Original) The method of claim 1, wherein the one of the first set of solutions and the second set of solutions is used to self-repair a process being operated on an environment at a respective company based on company specific requirements.  
15. (Canceled)  
16. (Currently amended) A non-transitory computer-readable storage medium containing instructions, that when executed, control a computer system to be configured for: 
receiving computer environment solutions that are repairs to a computer environment operated at respective companies that repair [[to ]]computer environment issues from local solution control centers for the respective companies, the computer environment solutions generated at respective local solution control centers using machine learning logic trained to receive computer environmental data as input and output solutions based on the computer environmental data, the computer environmental data received from multiple computer environments including computing devices being operated by a respective company, wherein the computer environment solutions are converted to anonymous computer environment solutions; 
receiving the computer environmental data from the respective companies, wherein the computer environment data is converted to anonymous computer environmental data; 
inputting the anonymous computer environment solutions for the computer environment solutions to first machine learning logic to generate output of a first set of solutions including first actions to repair 
inputting the anonymous computer environmental data to second machine learning logic to generate output of second set of solutions including second actions to repair 
testing the first set of solutions and the second set of solutions to determine comparable solutions, the comparable solutions comprising a first solution from the first set of solutions and a second solution from the second set of solutions, the second solution being generated by the second machine learning logic using the anonymous computer environmental data, the first solution being based on a solution generated by computer environmental data, the testing comprising sending the first set of solutions and the second set of solutions to one or more respective companies for testing the first actions and the second actions by implementing repairs on a respective computer environment operated at the one or more respective companies that repair the computer environment issues, and receiving results from the one or more respective companies based on success of implementing the [[a ]]respective computer environment; 
selecting one of the first set of solutions and the second set of solutions from the comparable solutions based on the results of the testing; and 
sending the selected one of the first set of solutions and the second set of solutions to one or more respective companies.  
17. (Canceled)  
18. (Previously presented) The non-transitory computer-readable storage medium of claim 16, wherein the selected one of the first set of solutions and the second set of solutions is a computer environment solution for an environment being run by a respective company.  
19. (Previously presented) The non-transitory computer-readable storage medium of claim 16, wherein the selected one of the first set of solutions and the second set of solutions is used to alter a process solution for a process being executed by a computer environment being run by a respective company.  
20. (Currently amended) An apparatus comprising: 
one or more computer processors; and 
a non-transitory computer-readable storage medium comprising instructions, that when executed, control the one or more computer processors to be configured for: 
receiving environment solutions that are repairs to a computer environment operated at respective companies that repair [[to ]]environment issues from local solution control centers for the respective companies, the computer environment solutions generated at respective location solution control centers using machine learning logic trained to receive computer environmental data as input and output solutions based on the computer environmental data, the computer environmental data received from multiple environments including computing devices  being operated by a respective company, wherein the computer environment solutions are converted to anonymous environment solutions; 
receiving the computer environmental data from the respective companies, wherein the computer environment data is converted to anonymous environmental data; 
inputting the anonymous environment solutions for the computer environment solutions to first machine learning logic to generate output of first set of solutions including first actions to repair 
inputting the anonymous environmental data to second machine learning logic to generate output of second set of solutions including second actions to repair 
testing the first set of solutions and the second set of solutions to determine comparable solutions, the comparable solutions comprising a first solution from the first set of solutions and a second solution from the second set of solutions, the second solution being generated by the second machine learning logic using anonymous environmental data from at least a respective company, the first solution being based on a solution generated by environmental data by at least the respective company, the testing comprising sending the first set of solutions and the second set of solutions to one or more respective companies for testing the first actions and the second actions by implementing repairs on a respective computer environment operated at the one or more respective companies that repair the computer environment issues, and receiving results from the one or more respective companies based on success of implementing the [[a ]]respective environment; 
selecting one of the first set of solutions and the second set of solutions from the comparable solutions based on the results of the testing, and 
sending the selected one of the first set of solutions and the second set of solutions to one or more respective companies.  
21. (Previously presented) The method of claim 1, wherein the results include rate of success, and wherein the selecting of one of the first set of solutions and the second set of solutions from the comparable solutions is based on the rate of success.  
22. (Previously presented) The method of claim 1, wherein the computing devices operate models including platform-as-a-service, infrastructure-as-a-service, private cloud, or public cloud.  
23. (Canceled)  
24. (Canceled)  
25. (Previously presented) The method of claim 1, wherein the anonymous computer environmental data input to the second machine learning logic includes anonymous computer environmental data received from multiple companies.  
26. (Previously presented) The method of claim 1, wherein the use of the anonymous environment solutions and the anonymous environmental data allows the first set of solutions and the second set of solutions to be determined from data from multiple companies.



REASONS FOR ALLOWANCE
Claims 1, 4-14, 16, 18-22, 25, & 26 are allowed. 
The following is an examiner’s statement of reasons for allowance:
35 USC § 112
Examiner fins that Applicant’s amendments are sufficient to overcome the issues identified in the rejections under 35 USC 112(b). Accordingly, the 35 USC 112(b) rejections set forth in the previous action are withdrawn.

35 USC 101
Examiner finds that the additional elements recited in claims 1, 16, & 20, when viewed as a whole, integrate any recited abstract idea into a practical application under the second prong of Step 2A (see 84 Fed. Reg. 54-55, available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), because, when viewed as an ordered combination, the specifically recited combination of additional elements applies any alleged abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. These specifically recited additional elements sufficient to integrate any abstract idea into a practical application that are beyond generally linking the abstract idea to a particular technological environment include, at least, the following additional elements recited in claim 1, and similarly claims 16 & 20:
receiving, by a computing device, computer environment solutions that are repairs to a computer environment operated at respective companies that repair computer environment issues from local solution control centers for the respective companies, the computer environment solutions generated at respective local solution control centers using machine learning logic trained to receive computer environmental data as input and output solutions based on the computer environmental data, …; 
receiving, by the computing device, …; 
inputting, by the computing device, … to first machine learning logic to generate output of a first set of solutions including first actions to repair the computer environment issues; 
inputting, by the computing device, … to second machine learning logic to generate output of a second set of solutions including second actions to repair the computer environment issues; 
testing, by the computing device, … the testing comprising sending, by the computing device, … for testing the first actions and the second actions by implementing repairs on a respective computer environment operated at the one or more respective companies that repair the computer environment issues, and receiving, by the computing device, results … based on success of implementing the first actions of the first set of solutions and the second actions of the second set of solutions on the respective computer environment;
selecting, by the computing device, …; and 
sending, by the computing device, ….  

Therefore, the 35 USC 101 rejections set forth in the previous action are withdrawn.

Prior Art
The closest prior art include Di Pietro, et al. (US 20190370218 A1), hereinafter Di Pietro, Ahad (US 20160350173 A1), hereinafter Ahad, and Gao, Machine Learning Applications for Data Center Optimization (2014), hereinafter Gao, available at storage.googleapis.com/pub-tools-public-publication-data/pdf/42542.pdf; however, the combined teachings of these references do not teach the specific ordered sequence of limitations of independent claims 1, 16, & 20. Examiner submits that these references fail to teach or disclose, either alone or in combination, at least the following combination of claim features required by claim 1, and similarly claim 16 & 20:
receiving, by a computing device, computer environment solutions that are repairs to a computer environment operated at respective companies that repair computer environment issues from local solution control centers for the respective companies, the computer environment solutions generated at respective local solution control centers using machine learning logic trained to receive computer environmental data as input and output solutions based on the computer environmental data, …; 
…
inputting, by the computing device, the anonymous computer environment solutions for the computer environment solutions to first machine learning logic to generate output of a first set of solutions including first actions to repair the computer environment issues; 
inputting, by the computing device, the anonymous computer environmental data to second machine learning logic to generate output of a second set of solutions including second actions to repair the computer environment issues; 
testing, by the computing device, the first set of solutions and the second set of solutions to determine comparable solutions, … the testing comprising sending, by the computing device, the first set of Page 2 of 14Appl. No. 16/045,367solutions and the second set of solutions to one or more respective companies for testing the first actions and the second actions by implementing repairs on a respective computer environment operated at the one or more respective companies that repair the computer environment issues, and receiving, by the computing device, results from the one or more respective companies based on success of implementing the first actions of the first set of solutions and the second actions of the second set of solutions on the respective computer environment.

Di Pietro, Ahad, and Gao are silent with regard to at least “testing, by the computing device, the first set of solutions and the second set of solutions to determine comparable solutions, … the testing comprising sending, by the computing device, the first set of solutions and the second set of solutions to one or more respective companies for testing the first actions and the second actions by implementing repairs on a respective computer environment operated at the one or more respective companies that repair the computer environment issues.” 
While Di Pietro discusses executing a set of machine learning models, and selecting the machine learning model that does not exceed a threshold level of resource consumption ([0066], [0069], [0079], [0084]-[0089], fig. 4), which may be interpreted as “testing” machine learning solutions, this “testing” in Di Pietro does not test first and second solutions that are repairs to a computer environment nor does the “testing” in Di Pietro include implementing repairs on computer environments that repair a computer environment issue, as required by the claims. Similarly, although Gao discusses training neural networks until convergence (pp. 2, 5), and determining whether convergence is reached may also be interpreted as “testing” the neural network solutions, this “testing” in Gao does not test first and second solutions that are repairs to a computer environment nor does the “testing” in Gao include implementing repairs on computer environments that repair a computer environment issue, as required by the claims.

Moreover, since the specific ordered combined sequence of claim elements recited in claim 1, 16, & 20 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the features discussed above, would be the result of impermissible hindsight reconstruction. Accordingly, any combination of Di Pietro, Ahad, and Gao and/or any other additional reference(s) would be improper to teach the claimed invention.
Accordingly, the prior art rejections set forth in the previous action are withdrawn.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623